884 F.2d 707
57 Fair Empl.Prac.Cas.  888
Dominic PAOLILLO, Lucy Wadsworth and Robert F. Grady,Plaintiffs-Appellants,v.DRESSER INDUSTRIES, INC., Defendant-Appellee.
No. 88-7527.
United States Court of Appeals,Second Circuit.
Sept. 13, 1989.

Before FEINBERG, MESKILL and KEARSE, Circuit Judges.


1
The order entered in the above referenced appeal on February 15, 1989, erroneously failed to include language amending the opinion.  At the direction of the panel, that order is now amended to include the following two paragraphs:


2
It is further ordered that the opinion be amended in the following respect:


3
At slip op. 797, last line (865 F.2d 37, 40, second column, line 21)--delete "significant contributing" before "factor" and add "that made a difference" after "factor".


4
SO ORDERED.